IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,410




EX PARTE KEITH BERNARD VANDERBILT, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 16232B IN THE 104TH DISTRICT COURT
FROM TAYLOR COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of one count of
attempted sexual assault and one count of sexual assault and sentenced to twenty years’ and life
imprisonment, respectively.  Vanderbilt v. State, No. 11-08-00121-CR (Tex. App.–Eastland, Sep.
10, 2009, no pet.) (not designated for publication). 
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed.  We remanded this
application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Eleventh Court of Appeals in Cause No. 11-08-00121-CR that affirmed his conviction in Case
No. 16232B from the 104th Judicial District Court of Taylor County.  Applicant shall file his petition
for discretionary review with the Eleventh Court of Appeals within 30 days of the date on which this
Court’s mandate issues.
 
Delivered: September 15, 2010
Do not publish